UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00481-JMC-11)


Submitted:   December 28, 2015             Decided:   January 21, 2016


Before KING, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Daniel Rodriguez appeals the district court’s judgment and

his sentence after the jury convicted him of drug conspiracy and

two related charges.               Rodriguez’s attorney has filed a brief

under Anders v. California, 386 U.S. 738 (1967), asserting there

are no meritorious grounds for appeal but raising the issues of

whether the district court erred in determining the drug weight

by   a    preponderance       of    the    evidence     and    in    concluding    that

Rodriguez possessed a gun in connection with the drug conspiracy

under     U.S.       Sentencing    Guidelines    Manual       § 2D1.1(b)(1)      (2014)

when he was acquitted by the jury of a charge under 18 U.S.C.

§ 924(c)(1)(A).          Rodriguez was notified of his right to file a

pro se supplemental brief but has not done so.                      We affirm.

         We review the reasonableness of a sentence for abuse of

discretion.          United States v. Lymas, 781 F.3d 106, 111 (4th Cir.

2015) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).

First,     we    consider    whether      the   district      court    committed    any

significant procedural error, such as improperly calculating the

Guidelines range.          Gall, 552 U.S. at 51.           In determining whether

the Guidelines calculation was proper, we review the district

court’s      factual       findings       for   clear    error       and   its    legal

conclusions de novo.              United States v. Dodd, 770 F.3d 306, 309

(4th Cir. 2014), cert. denied, 135 S. Ct. 1514 (2015).                           If the

sentence        is    procedurally     reasonable,       we    then    consider     its

                                            2
substantive reasonableness, taking into account the totality of

the circumstances.         Gall, 552 U.S. at 51.         We presume that a

sentence within or below a properly calculated Guidelines range

is substantively reasonable.          United States v. Susi, 674 F.3d

278,   289   (4th   Cir.   2012).     A   defendant     can   only   rebut    the

presumption    by    showing    the   sentence     is    unreasonable        when

measured against the 18 U.S.C. § 3553(a) (2012) factors.                United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

       We have reviewed the record and conclude that the district

court correctly calculated Rodriguez’s Guidelines range, and his

sentence is procedurally and substantively reasonable.                  It was

not error for the district court to find a higher drug weight by

a preponderance of the evidence than the threshold weight found

by the jury; nor was it error for the district court to apply

the enhancement under USSG § 2D1.1(b)(1) after the jury found

Rodriguez not guilty of the 18 U.S.C. § 924(c)(1)(A) charge.

See United States v. Brooks, 524 F.3d 549, 560-63 (4th Cir.

2008).    Moreover, we have reviewed the record and conclude that

the district court did not clearly err in making these findings.

       In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                  Accordingly, we

affirm the district court’s judgment.            This court requires that

counsel inform his or her client, in writing, of his or her

                                      3
right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4